Case 2:19-cv-21341-MCA-LDW Document1-6 Filed 12/12/19 Page 1 of 20 PagelD: 137

Lin-Hendel et. al. v Saudi Aramco et. al.

Exhibit 5A

Infringement Notification Letters sent to Saudi Aramco
on 9/20/2017 & 3/22/2019

(A total of 19 pages)

Exhibit cover page for Lin-Hendel et. al. v. Saudi Aramco et. al.
Case 2:19-cv-21341-MCA-LDW Document1-6 Filed 12/12/19 Page 2 of 20 PagelD: 138

 

Dr. Catherine G. Lin-Hendel, Ph.D.

Physicist

26 Ridge Road, Summit, NJ 07901
MCC Invent MCCIP Catherine@mccinvent.com

Important Solutions for Serious Problems | Cell: 408-761-3559; Land: 908-273-3378

Make Communications & Computing

 

 

 

 

 

 

 

March 22, 2019 Sent by Email and US Postal Air Mail

Subject: Notification to Saudi Aramco on infringement of US Patents 8,108,792 and 9,405,852

Saudi Aramco Board and Executive Management

President and Chief Executive Officer of Saudi Aramco

Mr. Amin H. Nasser

Senior vice president, general counsel and corporate secretary
Mr. Nabeel A. Al Mansour

Corporate Communications Department, Saudi Aramco,

North Admin Building, Dhahran 31311, Saudi Arabia

Email: webmaster2 @aramco.com; international.media@aramco.com
Telephone: +966 13 872 0115

Dear Mr. Nasser and Mr. Al Mansour:

This is a Second letter of notification to the Saudi Aramco and its subsidiaries on the unauthorized use of
at least two of patented inventions among my Intellectual Property (IP) protected by the following US
patents: 7,308,653. 7,712,044. 8,108,792. 8,850,352. 9,053,205. 9,405,852. The family of patents
teaches various methods and systems to dynamically and automatically change the displaying of content
in at least one designated prime display areas of a webpage dynamically displaying multiple sets of
images/content-sets in a time-sharing fashion in the same designated prime display area.

The unauthorized use of patented inventions is a serious matter constituting Intellectual Property (IP)
theft. | am sending this 2" notification to include the first notification including the example claim-chart
constructed from http://www.saudiaramco.com/en/home.html in September 2017, while adding two
new example claim-charts constructed from recent screen captures of the homepages of the websites of
your subsidiaries Saudi Aramco Energy Ventures and Saudi Aramco Trading Company. These claim-
charts demonstrate sample evidence of Saudi Aramco’s past and continual infringement of my patents
listed above, while ignoring the prior notification. The Saudi Aramco main site seems to have recently
removed the infringements on these patented inventions, making the site much duller and far less
effective in telling Saudi Aramco stories, products and services, stimulating interest and enabling
transactions. However, even with the recent removal of the infringements on this site, Saudi Aramco still
needs to account for its prior use and subsidiaries’ past, present, and future uses of these patents.

a aS a
Saudi Aramco Infringement Notification 3-22-2019 Page 1

 
Case 2:19-cv-21341-MCA-LDW Document1-6 Filed 12/12/19 Page 3 of 20 PagelD: 139

| am repeating below what | had stated and data and contact requests made in the September 2017
infringement notification letter | sent to Mr. Nasser (Attachment 1):

The use of these patents provides a highly effective tool for increasing hit rate, eye-share and browsing
time, and viewership and mind-share. It is a tremendous marketing, sales, and public-relations tool,
benefitting your company through:

Increased viewer attention leading to increased time a visitor spends on the page through active
and dynamic motion of the site content (comparing to a static page),

Enhanced ranking of your site in Search Engine Optimization due to this increased customer
attention,

increasing the utility and use of the “high value real estate” on your websites allowing the
attractive time multiplexed exposure of high value products and contents/information on a home
page, a landing page, or any page for which a static display would not provide sufficient space to
display objects and subjects that are desirable to be displayed in the page,

Allowing efficient navigation to specific marketing and purchase pages straight from the
dynamically displayed products and contents that catch the viewer interest.

The marketing and product information would otherwise need to be accessed through a
conventional search, and complex, multi-click paths, while the purchasing venue would require an
even larger number of clicks.

i urge that Saudi Aramco convert the willfully illegal use and thus theft of these ones of my patents by
reaching out to me to seek a use-license to convert the patent theft into lawfully licensed use. | am
willing to help you review your use of these patents and recommend more skilled, optimized, improved
and expanded use of these inventions to further advance positive commercial impact of your websites.

In preparation for such discussions and for the purpose of determining the proper royalty and licensing
fees, it will be necessary to determine the level of past and present use of these patented inventions by
Saudi Aramco and subsidiaries, as well as your desired/intended future use.

For this purpose, we ask that you provide the following information at the earliest possible time, but no
later than three weeks after receipt of this letter:

The web-addresses of all pages on your sites that utilize the technology covered by these patents
above, and the dates that each of your sites began to use this patented technology;

Total annual revenues of your company and that of your subsidiaries starting from three years
prior to the time that you first used this patented invention, as well as that of all of your
subsidiaries after you started using this technology;

By month, for of all of your sites as well as the sites of your subsidiaries:
Statistics of the time visitors to your sites spend on each page utilizing the patented invention;

Statistics of the number of clicks for each image moved into the user’s view without the user
doing anything, and subsequent clicks following the clicks on the said images;

ene

 

Saudi Aramco Infringement Notification 3-22-2019 Page 2
Case 2:19-cv-21341-MCA-LDW Document 1-6 Filed 12/12/19 Page 4 of 20 PagelD: 140

* Revenues derived from pages linked from each image moved into the user’s view without the
user doing anything.

Your marketing and website operations departments should normally have this information already in
their database. Please send the above information by email to: enforcement@mccinvent.com.

Absent receiving a response from the Saudi Aramco to this e-mail address within the next ten business
days indicating a willingness to enter into licensing discussions regarding the above patents, and your
company providing the above requested material within three weeks of your receipt of this letter, we
demand that you discontinue the use of this patented invention immediately. In such case, the use of
this IP up to the date of stop-use still needs to be accounted for in detail, and fully paid.

Theft of inteliectual Property (IP) damages the Saudi Aramco’s global image and aspirations as well as
that of Saudi Arabia. | hope at this time Saudi Aramco is motivated to convert the unauthorized and
illegal use of my Intellectual Property into lawful licensed use in support of the modernizing of Saudi
Arabia.

Sincerely,

Coils KM

Dr. Catherine Lin-Hendel, Ph.D. Physics
Founder and Managing Director

Make Communications & Computing, MCC Invent, MCC IP

Attachments:

1. Notification sent in September 2017 including an example Claim Chart of Saudi Aramco English
homepage http://www.saudiaramco.com/en/home.html infringing on US Patent 9,405,852
with screen shots captured in September 2017.

2. Example claim-chart of Saudi Aramco Energy Venture site infringement captured on 2/22/2019.
As of 3/22, 2019 the infringement remains the same.

3. Example claim-chart of Saudi Aramco Trading Company site infringement captured on
2/22/2019. As of 3/22, 2019 the infringement remains the same.

rr reer cree e eee eer ee
Saudi Aramco Infringement Notification 3-22-2019 Page 3
Case 2:19-cv-21341-MCA-LDW Document1-6 Filed 12/12/19 Page 5 of 20 PagelD: 141

Claim Chart for independent claims of US Patent No: 8108792

Saudi Aramco Energy Ventures (SAEV) Homepage
Screen shot captured in February 2019

 

 

 

Patent 8108792 Title | Automated scrolling of browser content and automated activation of browser links
Saudi Aramco Energy Ventures homepage: https://saev.com/ has a total of 8
Independent Claim | images that automatically scrolls into a designated display area at the top portion
1. A method of of the page in time-sequence. Each image displays for approximately 9 seconds,
displaying and then it scrolls out of the display area automatically, while the next image
navigating through a | automatically scrolls into the same display area, while the user does nothing.

website, comprising:
displaying on a
display of a
computer a page of
the website;

and during the
displaying operation
and without any
user-initiated actions,

 

Screen shot when arriving at the home page URL https://saev.com/ :
7>cQ

. Ine o 0% Be:

win cB

 

soudioramco Sam

££

 

 

  

automatically Widen an camaunet foaneu ¢
scrolling at least part < touching lives &
of the page ti d
while the user of the communittes aroun
computer does the globe
nothing.
aAni ik ie

After approximately 9 seconds without any user-initiated action, a new
Independent Claim | mage/content is automatically scrolled into view in this part of the page.
11. > OC wet. saeecem Oe me:
An apparatus for ’
displaying and vince sous! oromca oa

navigating through a
website,

the apparatus
comprising a
computer configured
to perform a method
comprising:
displaying on a
computer display a
browser window
having a field of
view for displaying a
page of the website

     

 

within the field of

SA Energy Ventures_Claim_8108792_2-22-2019

foo,
gt

 

AAA ik ie

Page 1of5

 
 

Case 2:19-cv-21341-MCA-LDW Document 1-6 Filed 12/12/19 Page 6 of 20 PagelD: 142

| view; and during the
displaying operation
and without any
uSert-initiated actions,
automatically
scrolling at least part
of the page while the
user of the computer
does nothing.

 

After another approximately 9 seconds without any user-initiated action, a new
image/content is automatically scrolled into view in the part of the page.

FC OQ wets vaeecem es Ot *:

saudi oramco a

energy and vision
om In people and ideas |
iture- focused solutions & i diad

|
if
|
|
|
|

|

 

aAAr ik bie

 

 

Note: The 8 images
then continue to
automatically loop in
time-sequenced
cycles displaying
time-sequentially in
the designated
display area in this
top portion of the
page, without any
user-initiated action
as the previously
displaying image/
content-set
automatically scrolls
off the portion of the
page while the next
image/content-set
scrolls into view in
this portion of the
page, automatically,
while the user does
nothing to cause this
to happen.

 

During the Displaying Operation, after another approximately 9 seconds without
any user-initiated action, the image above scrolls off the portion of the page, and a
new image/content below is automatically scrolled into the part of the page.

SF CQ fw mis s3escem * O% :

 

AAA ib Fie

After Another approximately 9 seconds, without any user-initiated action, the
image above automatically scrolls off the portion of the page while a new
image/content is automatically scrolled into view in the portion of the page.

 

 

SA Energy Ventures_Claim_8108792_2-22-2019

Page 2 of 5

 
 

Case 2:19-cv-21341-MCA-LDW Document1-6 Filed 12/12/19

Page 7 of 20 PagelD: 143

 

Note A:

Patent 8108792
contains 2
Independent claims,
and 20 Total claims.

Note B:

US Patent 8108792
is one of the patents
belonging to the
family of Patents:
7308653, 7712044,
8108792, 8850352,
9053205, and
9,405,852.

https://saev.com/
may similarly
infringe on several
other patents in the
family of patented
inventions teaching a
variety of methods
and systems to
dynamically and
attractively display
many images/
content-sets in a
prominent display
area of a webpage in
order to attract more
viewer attention by
providing more
information value
dynamically in a
limited prominent
display area on a
webpage.

 

wincs8

through our strategic |

TASS RRM ESI

 

aHAAL ik Tie

After Another approximately 9 seconds, without any user-initiated action, the
image above automatically scrolls off the portion of the page while a new
image/content is automatically scrolled into view in the portion of the page.

 

AAA ik ie

After Another approximately 9 seconds, without any user-initiated action, the
image above automatically scrolls off the portion of the page while a new
image/content is automatically scrolled into view in the portion of the page.

 

Ee

SA Energy Ventures_Claim_8108792_2-22-2019

Page 3 of 5

 
Case 2:19-cv-21341-MCA-LDW Document 1-6 Filed 12/12/19 Page 8 of 20 PagelD: 144

 

> CO a ate. saevcem ce 8% Se:

nom + win CB soudi aramco |

 

aAnNerh ric

After Another approximately 9 seconds, without any user-initiated action, the
image above automatically scrolls off the portion of the page while a new
image/content is automatically scrolled into view in the portion of the page.

> CQ me ete: taencom tr OD B :

neo te ten 9 MP in CB saudi aramco Bl

SENET
Pere ATT
an IHW qe

 

aAWnAiib vie

 

 

 

Note C:

Each of the images/content-sets can be programed to represent a subject or object, when clicked,
brings a webpage related to the subject or the object to display for the user.

Patents can be downloaded and printed for free from: www.freepatentsonline.com by entering
each patent number.

Ne ee ee eee ee  ————
SA Energy Ventures_Claim_8108792_2-22-2019 Page 4 of 5

 
Case 2:19-cv-21341-MCA-LDW Document1-6 Filed 12/12/19 Page 9 of 20 PagelD: 145

For example:

9,405,852 Title: Automated Changing of Content Set Displaying in the Display Screen of a Browser and
Automated Activation of Links Contained in the Displaying Content Set.

Claim 1: A computer implemented method of programming digital content to be displayed on an
interactive display screen of an electronic display device to be viewed by a user, the interactive display
screen is actionable by a user command, the method comprising: displaying a page of content on the
interactive display screen, wherein the page comprises a designated area for displaying one or more of a
plurality of sets of content wherein the space required to display the plurality of sets of content
collectively is larger than the space available in the designated area at a given point in time; displaying, in
the designated area, a first set of content of the plurality of sets of content for a first period of time; and
automatically moving, into the designated area and replacing the first set of content, a second set of
content of the plurality of sets of content for a second period of time, thus continually and automatically
progressing to display a next set of content of the plurality of sets of content by replacing the immediate
preceding set of content currently displayed in the designated area; wherein each set of content comprises
at least one actionable link linking to additional actionable content related to an object represented in the
respective set of content currently being displayed in the designated area; and displaying, upon activation
of the at least one of the actionable links, the additional content related to the object by the display device,
separately from the displaying of the each set of content in the designated area.

9,053,205

Claim 1. A computer implemented method for displaying and navigating a webpage, comprising:
displaying a webpage, wherein the webpage contains a designated area displaying a first set of content
comprising a pictorial digital representation and wherein the first set of content is displayed in a stationary
fashion for a period of time; and automatically scrolling without any user-initiated actions the content
within the designated area such that the first set of content is replaced by a second set of content
comprising a pictorial digital representation, wherein the second set of content is displayed in a stationary
fashion for a period of time.

Complete Specifications and Claims of Patents 7308653, 7712044, 8108792, 8850352, 9053205, and
9405852 can be downloaded for free from: www.freepatentsonline.com by entering each patent number.

a
SA Energy Ventures_Claim_8108792_2-22-2019 Page 5 of 5

 
 

Case 2:19-cv-21341-MCA-LDW Document1-6 Filed 12/12/19 Page 10 of 20 PagelD: 146

Claim Chart for independent claims of US Patent No: 8108792

Saudi Aramco Trading Company (SATC) Homepage

Screen shot captured in February 2019

 

 

 

 

 

Patent 8108792 Title | Automated scrolling of browser content and automated activation of browser links
Saudi Aramco Energy Ventures homepage: https://aramcotrading.com/ has a total

Independent Claim {of 4 images that automatically scrolls into a designated display area at the top

1. A method of portion of the page in time-sequence. Each image displays for approximately 6.5

displaying and seconds, then it scrolls out of the display area automatically, while the next image

navigating through a | automatically scrolls into the same display area, while the user does nothing.

website, comprising:

displaying on a Screen shot when arriving at the home page URL https://aramcotrading.com/ :

display of a OO wes. mamestndingeem ye &:

computer a page of
the website;

and during the
displaying operation
and without any
user-initiated actions,
automatically
scrolling at least part
of the page

while the user of the
computer does

 

oramco Mil

Q Mette 2 gt WED

Message fram the CEQ

 

 

 

nothing.

After approximately 6.5 seconds without any user-initiated action, a new
Independent Claim {| mage/content is automatically scrolled into view in this part of the page.
1 1. € CO wre srartesteadiog cot ee , He
An apparatus for .

. . .
displaying and Qe win aramco
navigating through a nee
website, oe

the apparatus
comprising a
computer configured
to perform a method
comprising:
displaying on a
computer display a
browser window
having a field of

i view for displaying a
page of the website
within the field of

 

I
your choice of
- products,

eologce Renmin
cue

 

 

. .
a a

SA Trading Company_Claim_8108792_ 2-22-2019

Page 1 of 3

 
 

Case 2:19-cv-21341-MCA-LDW Document1-6 Filed 12/12/19 Page 11 of 20 PagelD: 147

 

view; and during the
| displaying operation
and without any
user-initiated actions,
automatically
scrolling at least part
of the page while the
user of the computer
does nothing.

Note: The 4 images
then continue to
automatically loop in
time-sequenced
cycles displaying
time-sequentially in
the designated
display area in this

After another approximately 6.5 seconds without any user-initiated action, a new
image/content is automatically scrolled into view in the part of the page.

SS :

Q term ets Win

 &
aramco Ed

aale on our
Rode uiccmcine|

technology to
Atlcicl@ne eb amalciciet

 

Sur poole ate jrnakinels: about exces your ragectatoens Theagoo carmmnidind to puting Mea expertise fo veurk for
uf pe i coeehrigy y APIOCL wy snmrratie pati of GRGOTHIGE fe kK

 

 

top portion of the
page, without any
user-initiated action
as the previously
displaying image/
content-set
automatically scrolls
off the portion of the
page while the next
image/content-set
scrolls into view in
this portion of the
page, automatically,
while the user does
nothing to cause this
to happen.

 

During the Displaying Operation, after another approximately 6.5 seconds
without any user-initiated action, the image above scrolls off the portion of the
page, and a new image/content below is automatically scrolled into the part of the
page.

x Ge

aramco ad

Q foes. Rin

meeting
demands with

foresight and
Fy el -16|

 

 

Note A:

Patent 8108792 contains 2 Independent claims, and 20 Total claims.

Note B:

US Patent 8108792 is one of the patents belonging to the family of Patented Inventions: 7308653,
7712044, 8108792, 8850352, 9053205, and 9,405,852.

nn

 

SA Trading Company_Claim_8108792_ 2-22-2019

Page 2 of 3

 
Case 2:19-cv-21341-MCA-LDW Document1-6 Filed 12/12/19 Page 12 of 20 PagelD: 148

https://aramcotrading.com/ may similarly infringe on several other patents in the family of
patented inventions teaching a variety of methods and systems to dynamically and attractively
display many images/content-sets in a prominent display area of a webpage in order to attract more
viewer attention by providing more information value dynamically in a limited prominent display
area on a webpage.

Note C:
Each of the images/content-sets can be programed to represent a subject or object, when clicked,
brings a webpage related to the subject or the object to display for the user.

Patents can be downloaded and printed for free from: www.freepatentsonline.com by entering
each patent number.

For example:

9,405,852 Title: Automated Changing of Content Set Displaying in the Display Screen of a Browser and
Automated Activation of Links Contained in the Displaying Content Set.

Claim 1: A computer implemented method of programming digital content to be displayed on an
interactive display screen of an electronic display device to be viewed by a user, the interactive display
screen is actionable by a user command, the method comprising: displaying a page of content on the
interactive display screen, wherein the page comprises a designated area for displaying one or more of a
plurality of sets of content wherein the space required to display the plurality of sets of content
collectively is larger than the space available in the designated area at a given point in time; displaying, in
the designated area, a first set of content of the plurality of sets of content for a first period of time; and
automatically moving, into the designated area and replacing the first set of content, a second set of
content of the plurality of sets of content for a second period of time, thus continually and automatically
progressing to display a next set of content of the plurality of sets of content by replacing the immediate
preceding set of content currently displayed in the designated area; wherein each set of content comprises
at least one actionable link linking to additional actionable content related to an object represented in the
respective set of content currently being displayed in the designated area; and displaying, upon activation
of the at least one of the actionable links, the additional content related to the object by the display device,
separately from the displaying of the each set of content in the designated area.

9,053,205

Claim 1. A computer implemented method for displaying and navigating a webpage, comprising:
displaying a webpage, wherein the webpage contains a designated area displaying a first set of content
comprising a pictorial digital representation and wherein the first set of content is displayed in a stationary
fashion for a period of time; and automatically scrolling without any user-initiated actions the content
within the designated area such that the first set of content is replaced by a second set of content
comprising a pictorial digital representation, wherein the second set of content is displayed in a stationary
fashion for a period of time.

Complete Specifications and Claims of Patents 7308653, 7712044, 8108792, 8850352, 9053205, and
9405852 can be downloaded for free from: www.freepatentsonline.com by entering each patent number.

a ee
SA Trading Company_Claim_8108792_ 2-22-2019 Page 3 of 3
Case 2:19-cv-21341-MCA-LDW Document 1-6 Filed 12/12/19 Page 13 of 20 PagelD: 149

 

Dr. Catherine G. Lin-Hendel, Ph.D.

Physicist

26 Ridge Road, Summit, NJ 07901
MCC Invent MCCIP Catherine@mccinvent.com

Important Solutions for Serious Problems | Cell: 408-761-3559; Land: 908-273-3378

Make Communications & Computing

 

 

 

 

 

 

 

 

September 20, 2017; Sent by Email and US Postal Air Mail

Subject: Notification to Saudi Aramco on infringement of US Patent 9,405,852

Saudi Aramco Board and Executive Management
President and Chief Executive Officer of Saudi Aramco
Mr. Amin H. Nasser

Corporate Communications Department, Saudi Aramco,
North Admin Building, Dhahran 31311, Saudi Arabia
Email: webmaster2@aramco.com

Dear Mr. Amin H. Nasser:

This is a letter of notification to the Saudi Aramco and its subsidiaries on the unauthorized use of at least
one of patented inventions among my Intellectual Property (IP) protected by the following US patents:
7,308,653. 7,712,044. 8,108,792. 8,850,352. 9,053,205. 9,405,852. The family of patents teaches
various methods and systems to dynamically and automatically change the displaying of content in at
least one designated prime display areas of a webpage dynamically displaying multiple sets of
images/content-sets in a time-sharing fashion in the same designated prime display area. While 1 am
attaching an infringement example occurring on the homepage of your www,saudiaramco.com site
presently against 9,405,851, | have seen this and your subsidiary sites infringing on 8,108,792 and other
patents at various times.

The unauthorized use of patented inventions is a serious matter constituting Intellectual Property (IP)
theft. In view of the effort by the President of the United States of America to resolve the International
theft of US intellectual property and the serious trade imbalances between USA and its trading partners,
lam sending this notification with the claim chart illustrating the above mentioned infringement on
9,405,851. However, there may be many other pages on your websites and those of your subsidiaries
either similarly or differently infringing on some or all of the above listed patents.

You may download these patents for free from http://www.freepatentsonline.com/ by entering each
patent number (without the comma’s) listed above and review the claims against all of Saudi Aramco’s
and subsidiaries’ websites and pages. It is your responsibility to provide an honest and complete list of
infringements and the time periods of infringements.

ge
Saudi Aramco Infringement Notification 9-20-2017 Page 1
Case 2:19-cv-21341-MCA-LDW Document 1-6 Filed 12/12/19 Page 14 of 20 PagelD: 150

The use of these patents provides a highly effective tool for increasing hit rate, eye-share and browsing
time, and viewership and mind-share. It is a tremendous marketing, sales, and public-relations tool,
benefitting your company through:

Increased viewer attention leading to increased time a visitor spends on the page through active
and dynamic motion of the site content (comparing to a static page),

Enhanced ranking of your site in Search Engine Optimization due to this increased customer
attention,

Increasing the utility and use of the “high value real estate” on your websites allowing the
attractive time multiplexed exposure of high value products and contents/information on a home
page, a landing page, or any page for which a static display would not provide sufficient space to
display objects and subjects that are desirable to be displayed in the page,

Allowing efficient navigation to specific marketing and purchase pages straight from the
dynamically displayed products and contents that catch the viewer interest.

The marketing and product information would otherwise need to be accessed through a
conventional search, and complex, multi-click paths, while the purchasing venue would require an
even larger number of clicks.

|, as the inventor and patent owner wish to initiate licensing discussions with Saudi Aramco on your
prior use as well as the present and intended continual and future use of these patents under
reasonable and non-discriminatory terms. Part of the licensing will be a review of your use of the
patents with recommendations on optimizing the commercial impact of the auto scrolling and auto-
change of content technologies specifically to your business and your sites.

Website contents change from time to time. in preparation for such discussions and for the purpose of
determining the proper licensing fees for a non-exclusive use-license, it will be necessary to determine
the level of past and present use of this patented invention by your company and intended future use.

For this purpose, we ask that you provide the following information at the earliest possible time, but no
later than one month after receipt of this letter:

The web-addresses of all pages on your sites that utilize the technology covered by these patents
above, and the dates that each of your sites began to use this patented technology;

Total annual revenues of your company and that of your subsidiaries starting from three years
prior to the time that you first used this patented invention, as well as that of all of your
subsidiaries after you started using this technology;

By month, for of all of your sites as well as the sites of your subsidiaries:
Statistics of the time visitors to your sites spend on each page utilizing the patented invention;

Statistics of the number of clicks for each image moved into the user’s view without the user
doing anything, and subsequent clicks following the clicks on the said images;

Revenues derived from pages linked from each image moved into the user’s view without the
user doing anything.

Dn a nea
Saudi Aramco Infringement Notification 9-20-2017 Page 2
Case 2:19-cv-21341-MCA-LDW Document 1-6 Filed 12/12/19 Page 15 of 20 PagelD: 151

Your marketing and website operations departments should normally have this information already in
their database. Please send the above information by email to: enforcement@mccinvent.com.

Absent receiving a response from Saudi Aramco to this e-mail address within the next ten business days
indicating a willingness to enter into licensing discussions regarding the above patents, and providing
the above requested material within one month of your receipt of this letter, we demand that you
discontinue the use of this patented invention immediately. in such case, the use of this IP up to the
date of stop-use still needs to be accounted for in detail, and royalty and licensing fees paid.

Theft of Intellectual Property (IP) damages the Saudi Aramco’s global image and aspirations and that of
Saudi Arabia. | hope at this time Saudi Aramco is motivated to convert the unauthorized illegal theft use
of my IP into lawfully licensed use.

Sincerely,

Cpthass Kod

Dr. Catherine Lin-Hendel, Ph.D. Physics
Founder and Managing Director

Make Communications & Computing, MCC Invent, MCC IP

Attachments:

An example Ciaim Chart of Saudi Aramco’s Infringement on US Patent 9,405,852 on the Saudi Aramco
main site’s English homepage http://www.saudiaramco.com/en/home.html with screen shots captured
in July and September of 2017.

ae
Saudi Aramco Infringement Notification 9-20-2017 Page 3
Case 2:19-cv-21341-MCA-LDW Document1-6 Filed 12/12/19 Page 16 of 20 PagelD: 152

Claim Chart for independent claims of US Patent No: 9405852

Saudi Aramco Site - Screen shots taken July 30, 2017

 

Title: Automated Changing of Content Set Displaying in the Display Screen of a Browser
and Automated Activation of Links Contained in the Displaying Content Set.

 

Claim 1: A computer Screen shot when arriving at the Saudi Aramco
implemented method of home page (http://www.saudiaramco.com/en/home.html):
programming digital
content to be displayed on
an interactive display
screen of an electronic
display device to be
viewed by a user, the
interactive display screen
is actionable by a user
command, the method
comprising: displaying a
page of content on the
interactive display screen,
wherein the page

comprises a designated
area for displaying one or During the Displaying Operation, after approximately 10
more of a plurality of sets seconds without any user-initiated actions, new content is

BD wrermanucearamco com thee ters

  

 

 

  

of content wherein the automatically scrolled into at least part of the page
space required to display . 2
the plurality of sets of ssc 1

content collectively is
larger than the space
available in the designated
area at a given point in
time; displaying, in the
designated area, a first set
of content of the plurality
of sets of content for a first
period of time; and
automatically moving, into
the designated area and

Annual Review 2016

  

 

 

 

 

Page 1 of 3
Case 2:19-cv-21341-MCA-LDW Document1-6 Filed 12/12/19 Page 17 of 20 PagelD: 153

 

 

replacing the first set of
content, a second set of
content of the plurality of
sets of content for a second
period of time, thus
continually and
automatically progressing
to display a next set of
content of the plurality of
sets of content by
replacing the immediate
preceding set of content
currently displayed in the
designated area; wherein
each set of content
comprises at least one
actionable link linking to
additional actionable
content related to an object
represented in the
respective set of content
currently being displayed
in the designated area; and
displaying, upon activation
of the at least one of the
actionable links, the
additional content related
to the object by the display
device, separately from the
displaying of the each set
of content in the
designated area.

During the Displaying Operation, after approximately 10
seconds without any user-initiated actions, new content is
automatically scrolled into at least part of the page

CO wow sauctaramco.com/es, neae.sto!

  

Seismic: pushing the
boundaries in frontier
exploration

  

 

During the Displaying Operation, after approximately 10
seconds without any user-initiated actions, new content is
automatically scrolled into at least part of the page

CO wwnesaudharamco.com er horse

 

Strength in agility

 

 

 

The images then continue to loop in a cycle from the
beginning and without any user-initiated actions as new
content automatically moving into at least part of the page
Each of the images when clicked or activated by other means,
link the viewer to further information or action venue related
to the image. This infringes on Patents 7308653B;
7712044B2; 8108792B2; 9053205; and 9,405,852 as shown in
Note B below.

 

Page 2 of 3

 
Case 2:19-cv-21341-MCA-LDW Document 1-6 Filed 12/12/19 Page 18 of 20 PagelD: 154

 

Independent Claim 11: A system for interactively displaying digital content on an
electronic display device, the system manipulating the digital content to display in a dynamic
and user friendly manner, the system comprising at least one computing device comprising a
non-transitory computer readable storage media further comprising executable instructions,
further comprising: at least one hardware processor coupled to the non-transitory computer
readable storage media which executes the instructions and is configured to: display a page
of content on an interactive display screen of the device, wherein the page comprises a
designated area for displaying one or more of a plurality of sets of content wherein the space
required to display the plurality of sets of content collectively is larger than the space
available in the designated area at a given point in time; display, in the designated area, a
first set of content of the plurality of sets of content for a first period of time; and
automatically moving, into the designated area and replacing the first set of content, a

second set of content of the plurality of sets of content for a second period of time, thus
continually and automatically progressing to display a next set of content of the plurality of
sets of content by replacing the immediate preceding set of content currently displayed in the
designated area; wherein each set of content comprises at least one actionable link linking to
additional actionable content related to an object represented in the respective set of content
currently being displayed in the designated area; and display, upon activation of the at least
one of the actionable links, the additional content related to the object by the display device,
separately from the displaying of the each set of content in the designated area.

 

 

 

Note A: Patent 9405802 contains 2 Independent claims, and 26 Total claims.

Note B: Aramco similarly infringes on Patents: 7308653B; 7712044B2; 8108792B2; 9053205;
and 9,405,852. Each of the images representing a subject or object scrolling through the Aramco
website, when clicked, brings the user to a webpage on the subject or the object the image
represents.

8108792B2

Claim 1. A method of displaying and navigating through a website, comprising: displaying on a

display of a computer a page of the website; and during the displaying operation and without any
user-initiated actions, automatically scrolling (moving) at least part of the page while the user of
the computer does nothing.

9,053,205

Claim 1: A computer implemented method for displaying and navigating a webpage,
comprising: displaying a webpage, wherein the webpage contains a designated area displaying a
first set of content comprising a pictorial digital representation and wherein the first set of
content is displayed in a stationary fashion for a period of time; and automatically scrolling
(moving) without any user-initiated actions the content within the designated area such that the
first set of content is replaced by a second set of content comprising a pictorial digital
representation, wherein the second set of content is displayed in a stationary fashion for a period

of time.

Page 3 of 3
Case 2:19-cv-21341-MCA-LDW Document 1-6 Filed 12/12/19 Page 19 of 20 PagelD: 155

Claim Chart for independent claims of US Patent No: 8108792

Saudi Aramco Site - Screen shots taken September, 2017

 

Independent Claim: 1

 

1. A method of displaying
and navigating through a
website, comprising:
displaying on a display of
a computer a page of the
website;

and during the displaying
operation and without any
user-initiated actions,
automatically scrolling at
least part of the page while
the user of the computer
does nothing.

Screen shot when arriving at the Saudi Aramco
home page (http://www.saudiaramco.com/en/home.html):

SD wn saudistameo.com x reese ote

 

 

Independent Claim: 11

 

An apparatus for
displaying and navigating
through a website,

the apparatus comprising a
computer configured to
perform a method
comprising: displaying on
a computer display a
browser window

having a field of view for
displaying a page of the
website within the

field of view; and during
the displaying operation
and without any
user-initiated actions,
automatically scrolling at
least part of the page
while the user of the
computer does nothing.

 

 

During the Displaying Operation, after approximately 10
seconds without any user-initiated actions, new content is
automatically scrolled into at least part of the page

Co @ wenn saucharamco.com ee hore toe

  

Annual Review 2016

 

Page 1 of 2

 
Case 2:19-cv-21341-MCA-LDW Document 1-6 Filed 12/12/19 Page 20 of 20 PagelD: 156

 

During the Displaying Operation, after approximately 10
seconds without any user-initiated actions, new content is
automatically scrolled into at least part of the page

CS © wwwsaudaramco.com sr nomg.nty

  

Seismic: pushing the
boundares in frontier

 

 

During the Displaying Operation, after approximately 10
seconds without any user-initiated actions, new content is
automatically scrolled into at least part of the page

Ce @ wewsaudaramee.com.en nome tre

  

Strength in agility

 

 

The images then continue to loop in a cycle from the
beginning and without any user-initiated actions as new
content is automatically scrolled into at least part of the page

 

 

 

 

Note: Total claims: 20 and Independent claims: 2

Page 2 of 2
